          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 1 of 58
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601




                                                    September 16, 2021

BY ECF & HAND

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re:     United States v. Javier Enrique DA SILVA Rojas, 20-cr-97 (VB)

Dear Judge Briccetti:

        The Government respectfully submits this letter in advance of sentencing in this matter,
currently scheduled for September 23, 2021 at 10:00 a.m. For the reasons explained below, the
Government submits that a sentence of 360 months’ imprisonment would be sufficient but not
greater than necessary to serve the legitimate purposes of sentencing.

A. Factual Background

        The relevant offense conduct and victim information is set forth in detail in the Pre-
Sentence Report (“PSR”); the defendant’s plea allocution (a transcript of which is incorporated
herein as Exhibit A) (the “Allocution”); and the victim impact statements from friends and family
members of Valerie Reyes (“Reyes”).

        As set forth in greater detail below, Reyes was a 24-year old resident of New Rochelle,
New York. She was the oldest of four children and shared a close relationship with her family
members, in particular to her mother, Naomi Sanchez. On January 28, 2019, Javier DA SILVA
(“DA SILVA” or the “defendant”), who previously was in a romantic relationship with Reyes,
rented a car from a garage in Flushing, New York and drove to Reyes’ residence in New Rochelle.
After entering Reyes’ residence, the defendant viciously struggled with her, bound her feet and
hands while she was still alive, placed tape over her mouth, put her in a suitcase in which she
eventually suffocated to death, and transported her to Greenwich, Connecticut, where he disposed
of her body. Reyes’ body remained there for almost two weeks—trapped in a red suitcase that had
become her coffin. And while her friends and family desperately sought to find her, the defendant
enriched himself by draining Reyes’ bank accounts, using her debit card, and selling her valuables
for electronics, including a television and laptop.
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 2 of 58
                                                                                        Page 2 of 9


               1. The Offense Conduct

                              a. The Defendant’s Prior Relationship with Reyes

        DA SILVA and Reyes met on a dating website in January 2018. They dated until
approximately April 2018. PSR ¶ 10. According to Reyes’ friends and family, their time together
was tumultuous because DA SILVA wanted a more serious relationship, but Reyes did not. Id. at
¶ 11. DA SILVA and Reyes briefly discussed living together, but after Reyes indicated that she
needed a hiatus, the couple terminated their relationship in April 2018. Id. DA SILVA attempted
to contact Reyes after the breakup (including sending her a birthday message and songs), but she
stopped responding to him. DA SILVA was apparently “destroyed” for a few months after their
separation. Id.

        DA SILVA and Reyes were not in regular contact after their breakup. Id. at ¶ 12. The last
known communication between them was on September 13, 2018. Id. On that date, Reyes texted
a friend, and told him that DA SILVA reached out to tell her that he mistakenly used her debit card
information and wanted to reimburse her. Id. During this exchange, Reyes texted her friend, “I
don’t wanna talk to him at all or have anything to do with him” and asked the friend if she could
use his account to accept the reimbursement. Id.

        On January 24, 2019—approximately a week and a half before Reyes went missing—DA
SILVA sent a text messages to a woman with whom DA SILVA appeared to be romantic. Id. at
¶ 13. DA SILVA stated, “I just found my ex fucking in my bed with the guy next door in new
rochelle on December after year’s . . But i didn’t wanted to tell you shit.” Reyes lived in New
Rochelle.

                              b. The Kidnapping

       On the afternoon of January 28, 2019, Reyes left her job at Barnes and Nobles in Scarsdale,
New York. Id. at ¶ 14. That evening, she spoke to her mother, and told her that she was nervous,
anxious, and afraid someone was going to murder her. Id. She did not specify regarding whom
she was afraid. Reyes also exchanged several text messages with a friend that evening. Id. At
approximately 11:35 p.m., Reyes texted the friend “ima knock out now my eyes can’t open
anymore lol.” Id.

         At approximately 10:50 p.m., surveillance footage from DA SILVA’s apartment complex
shows him leaving his apartment in Queens, New York, and five minutes later, at 10:55 p.m., a
surveillance recording shows DA SILVA retrieving a rental car from a garage near his home. Id.
at ¶ 15. Thereafter, DA SILVA input an address for a New Rochelle church into the Google Maps
application on his phone. Id. The church is approximately one mile from Reyes’ residence. Id.
Google location data showed that DA SILVA then drove to New Rochelle. Minutes after midnight
on January 29, 2019, the location data from DA SILVA’s phone reflected that he was within 200
feet of Reyes’ home. Id. At this time, he turned off the location data on his cellular phone. Id.
Cell site data for DA SILVA’s phone further indicated that he placed his phone on “airplane” mode
at this time. Id. There is no record of communication between DA SILVA and Reyes prior to or
after his arrival in New Rochelle. Id.
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 3 of 58
                                                                                          Page 3 of 9



        Sometime after DA SILVA entered Reyes’s apartment, DA SILVA and Reyes had a
violent altercation, during which Reyes suffered head trauma, bruising around the face, and a large
hematoma to her forehead. Id. at ¶¶ 16, 24. Afterwards, DA SILVA bound and gagged Reyes,
placed tape around her mouth, and eventually placed her body inside a suitcase. Id. at ¶ 16. Reyes
was still alive when she was bound and gagged. Ex. A at 27. DA SILVA removed Reyes from
her apartment in the suitcase and placed her in his rental vehicle. Id.

       At approximately 3:00 a.m. (three hours after DA SILVA turned his location data off),
Reyes’s phone stopped pinging cell towers, indicating that the phone had been placed into airplane
mode. Id. at ¶17. Around the same time, DA SILVA accessed Reyes’ iCloud account from Reyes’
phone. Id. DA SILVA viewed her notes, photo library, browsing history, and the Find My iPhone
application until approximately 4:17 a.m. Id. Then, at 4:20 a.m. and again at 4:33 a.m., DA
SILVA accessed Reyes’s Chase Bank application on her phone, using her thumbprint, and checked
her account balance.

       Approximately half an hour later, DA SILVA used an ATM at a Chase Bank in New
Rochelle to withdraw $1,000 from Reyes’s account. Id. at ¶ 18. Surveillance footage from the
bank showed DA SILVA making the withdrawal. After obtaining the money, DA SILVA exited
the bank, went to his rental car, and drove westbound.

        At approximately 6:29 a.m., DA SILVA’s phone began pinging cell phone towers in
Harrison, New York. Id. at ¶ 19. DA SILVA’s phone continued pinging cell towers in the vicinity
of Darien, Connecticut, between 6:53 a.m. and 7:11 a.m. At approximately 7:11 a.m., DA SILVA
logged into several applications on Reyes’s phone. Thereafter, DA SILVA’s phone pinged a cell
tower in Greenwich, Connecticut, at 7:24 a.m., a cell tower near Scarsdale at 8:06 a.m., a cell tower
in New Rochelle at 8:27 a.m., and a cell tower in Queens County at 9:11 a.m. As reflected in his
phone pings, DA SILVA drove through southern Connecticut before pulling his vehicle to the side
of the road in Greenwich, removing the suitcase with Reyes inside, and dumping it in the woods
several yards from the road. Id.

        DA SILVA turned on his phone’s Google location services upon his arrival in Queens
County. Id. Surveillance footage from DA SILVA’s apartment complex showed that he arrived
back home at approximately 9:43 a.m. Id. at ¶ 20. At this juncture, DA SILVA was wearing a
different outfit than when he initially left his residence the evening before and carrying a duffel
bag. Id. DA SILVA exited the apartment complex without the duffel bag several minutes later.
Id.

                               c. The Aftermath of Reyes’ Murder

        On January 30, 2019, Reyes was reported missing by her family. Id. at ¶ 21. That same
day, DA SILVA used Reyes’s debit card at an ATM in Midtown Manhattan to withdraw
approximately $1,000. Id. at ¶ 22. DA SILVA made additional withdrawals using Reyes’s debit
card in Manhattan on January 31, 2019, February 1, 2019, and February 2, 2019. Id. In total, DA
SILVA withdrew approximately $5,350 from the account between January 29, 2019 and February
2, 2019. Id.
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 4 of 58
                                                                                       Page 4 of 9




        On the morning of February 5, 2019, public works personnel located a red suitcase near a
public road in Greenwich. Id. at ¶ 23. When she was recovered, Reyes’s body was barefoot and
wearing an unbuttoned shirt and denim jeans. Id. Her feet, knees, and hands were bound with
white twine and packing tape. Id. Her hands were bound behind her back, and there were multiple
layers of packing tape over her mouth and chin. Id. There were also obvious signs of head trauma,
including bruising around the face and a large hematoma on her forehead. Id. Traces of DA
SILVA’s DNA was located on a genital swab and on a breast swab from Reyes. Id. at ¶ 34. DA
SILVA’s DNA also appeared in Reyes’s fingernail clippings and on the handle of the suitcase in
which Reyes was found. Id.

         On February 5, 2019, the New Rochelle Police Department searched Reyes’s apartment.
Id. at ¶ 26. There was no overt indication of a struggle in the apartment. Id. A forensic analysis
showed a small blood stain on Reyes’s bedroom pillow, two small blood stains on the floor of the
bathroom, and another small blood stain on the bathroom toilet. Id.

        Approximately 16 hours after Reyes’s body was recovered, in the early morning of
February 6, 2019, DA SILVA again rented the same vehicle that he used to travel to New Rochelle
the night of the murder. Id. at ¶ 27. Google location data from DA SILVA’s phone showed a
cluster of Wi-Fi hits in the vicinity of a car wash in Bronx, New York, suggesting that DA SILVA
rented the vehicle to clean it. Id. DA SILVA then returned the car to the rental car garage. Id.

        On February 7, 2019, DA SILVA used an online marketplace to trade Reyes’s iPad for an
Apple monitor and laptop. Id. at ¶ 28. On February 8, 2019, DA SILVA took a photograph,
depicted below, of himself and his newly acquired monitor and laptop. Id. DA SILVA reported
to his roommate that he had “found” the items. Id.
         Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 5 of 58
                                                                                     Page 5 of 9




        On February 11, 2019, officers from the Greenwich Police Department and the New
Rochelle Police Department arrested DA SILVA for larceny based on his use of Reyes’ debit card.
Id. at ¶ 29. As described further below, he was interviewed on February 12, 2019. Id. On the
same day, law enforcement searched DA SILVA’s residence in Queens County, pursuant to a
search warrant. They found Reyes’s driver’s license and debit card inside DA SILVA’s wallet.

                             d. DA SILVA’S False Statements to Law Enforcement

        DA SILVA made several false statements during his February 12, 2021 interview with law
enforcement. Id. at ¶ 30. DA SILVA first explained that he found Reyes’s debit card on the
sidewalk while he was bar hopping in the East Village of Manhattan. Id. DA SILVA further
stated that there was a piece of paper inside of the wallet that contained the card’s personal
identification number, which is how he was able to withdraw money using the card. Id. DA
SILVA also noted that he had not been to New Rochelle or Connecticut since the prior year nor
had he seen Reyes since the beginning of 2018. Id.

        Eventually, DA SILVA admitted that he drove a rental car to New Rochelle on January 28,
2019, but told the interviewing officers that he blacked out from alcohol consumption and could
not remember any other details. Id. at ¶ 31. After further questioning and after being shown a
picture of Reyes’s deceased body, DA SILVA claimed that Reyes’ death was an accident that
occurred while the two were having intercourse. Id. DA SILVA said that he tied Reyes with string
and tape found at her apartment to make her fit inside the bag. Id. He also said that he taped
Reyes’s mouth so she would not be able to scream. Id. DA SILVA explained that he brought
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 6 of 58
                                                                                         Page 6 of 9


Reyes out to the rental car in a suitcase, which he found outside in the garbage, and began driving.
Id.

        DA SILVA further stated that he drove for a while on a highway before he dropped the
suitcase with Reyes’ body on the side of a road. Id. at ¶ 32. Afterwards, DA SILVA drove back
to Queens and threw Reyes’s phone off the Whitestone Bridge. Id. DA SILVA noted that he kept
Reyes’s Kindle and a pillow and brought them back to his home. Id.

                              e. The Autopsy Report

        On May 2, 2019, the Office of the Chief Medical Examiner for Connecticut prepared an
autopsy report that determined that Reyes died as a result of homicidal asphyxia, not from a bruise,
an abrasion, or a contusion. PSR ¶ 35. The autopsy described the manner of death as “Homicide
(assaulted by other)[.]” Id.

B. Procedural Background

        On February 12, 2019, DA SILVA was charged by Complaint with kidnapping resulting
in death, in violation of 18 U.S.C. § 1201. On February 5, 2020, the defendant pled guilty, pursuant
to a plea agreement with the Government, to an Information charging the defendant with the same
offense. PSR ¶ 3. During his plea allocution, DA SILVA stated the following:

       From on or about January 28, 2019, to on or about January 29, 2019, in New
       Rochelle, New York -- in New Rochelle, New York, after a violent struggle in her
       apartment while Valerie Reyes was still alive, I bound her feet and hands, placed
       tape over her mouth, put her in a suitcase, and transported her to Greenwich,
       Connecticut where I disposed of her body. My above actions, which I knew to be
       illegal, resulted in the death of Ms. Reyes.

Ex. A. at 27-28. In the plea agreement, the parties stipulated to a Guidelines Range of 360 months’
to life imprisonment (the “Stipulated Guidelines Range”) and agreed that the defendant will not
seek a sentence, or suggest in any way that the Probation Office or the Court consider a sentence,
of less than 360 months’ imprisonment; and that the Government will not seek a sentence, or
suggest in any way that the Probation Office or the Court consider a sentence, of more than 360
months’ imprisonment. Id.

        The Probation Office agreed with the Guidelines calculation set forth in the plea agreement,
PSR ¶ 82, and recommended a Guidelines sentence of 360 months’ imprisonment. PSR at 17. For
the reasons discuss below, the Government agrees with Probation and the defense that a sentence
of 360 months’ imprisonment would be appropriate in this case.

C. Victim Impact

       Three individuals who knew Reyes have provided victim impact statements, which are
attached as Exhibit B. Naomi De Jesus, a friend of Reyes, remembers Reyes as being “one of the
most selfless [peoples she has] ever known” and someone who was “always there for her friends
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 7 of 58
                                                                                          Page 7 of 9


whenever we needed her.” She also notes with “sadness” that Reyes’ murder deprived Reyes of
the chance to meet De Jesus’ child, with whom she was pregnant at the time of her letter. Reyes’
friend and co-worker, Leslie Martinez, wrote that “Valerie had so much more life to live. She had
dreams and goals of one day opening her own tattoo shop. She was so talented and loved art. She
was a beautiful soul that was taken too soon.” Martinez also noted that “words cannot express the
pain and heartache our family, friends and co-workers are experiencing and will continue to
experience” as a result of Reyes’ death. Victoria Summa, a friend of Reyes, remembers Reyes as
a “ray of light” and someone who was “always so passionate about working, speaking about all
that she wanted to do in life and she always had amazing love for her family and close friends.”
Summa lamented that “[n]ot only has [the defendant] taken away an innocent life he has killed a
bit of everyone soul who holds Valerie so dear to their hearts.”

       The Government further notes that Reyes’ mother, Norma Sanchez, intends to be present
at DA SILVA’s sentencing and would like to be heard during the proceeding.

D. Discussion

           1.      Applicable Law

        As the Court is well aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on extensive
empirical evidence derived from the review of thousands of individual sentencing decisions,” Gall
v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines as the “starting
point and the initial benchmark” in sentencing proceedings. Id. at 49. After that calculation,
however, the Court must consider not only the Guidelines, but also the six other factors outlined
in Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing
(as set forth below); (3) “the kinds of sentences available”; (4) any relevant policy statement by
the Sentencing Commission; (5) “the need to avoid unwarranted sentence disparities among
defendants”; and (6) “the need to provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7);
Gall, 552 U.S. at 50 & n.6. In determining the appropriate sentence, the Court must “impose a
sentence sufficient, but not greater than necessary, to comply with the purposes” of sentencing,
which are:

           (A)         to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
           (B)         to afford adequate deterrence to criminal conduct;
           (C)         to protect the public from further crimes of the defendant; and
           (D)         to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 8 of 58
                                                                                         Page 8 of 9


               2. A Sentence of 360 Months’ Imprisonment Is Appropriate in this Case

        For the reasons set forth below, the Government submits that a sentence of 360 months’
imprisonment would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing. 1

        First, a sentence of 360 months’ imprisonment is necessary to reflect the seriousness of the
offense. DA SILVA kidnapped and murdered an innocent young woman with her entire life ahead
of her. And he did so in an incredibly cruel fashion, forcing Reyes to take her last breaths while
hogtied inside of a suitcase that he then dumped in the woods off the side of the road. DA SILVA
then emptied Reyes’ bank account, sold her electronics, and went about living his life as if nothing
happened—even as Reyes’ family and law enforcement desperately searched for any clues of her
whereabouts. The brutal callousness of DA SILVA’s offense cannot be understated and merits a
lengthy 360 month term of imprisonment.

        Second, a sentence of 360 months’ imprisonment is needed to promote respect for the law.
In anticipation of committing his brutal crime, DA SILVA sought to evade law enforcement by
shutting off location services on his phone before he arrived at Reyes’ apartment. DA SILVA then
sought to cover his tracks by cleaning up the crime scene, hiding the red suitcase with Reyes’ body
in a forest off the side of the road, throwing Reyes’ phone off the Whitestone Bridge, and re-
renting the same car to clean it out. DA SILVA then proceeded to lie to law enforcement several
times, obfuscating his role in murdering Reyes.

        Third, a sentence of 360 months’ incarceration is necessary to deter the defendant and
others who may be contemplating acts of senseless violence. Indeed, DA SILVA showed no
remorse in the aftermath of Reyes’ death by doing everything in his power to prevent his
apprehension by law enforcement. DA SILVA even committed additional financial crimes further
showing his lack of remorse. A substantial sentence of 360 months’ imprisonment would serve
to not only deter him from committing future crimes but send a clear message to others that
violence—and in particular violence against women—is not tolerated in our society.




1
  The Government is also seeking restitution for Reyes’ electronics (her iPhone, iPad, and Kindle)
and the amount of money the defendant stole from her bank account. The Government will provide
a restitution amount at sentencing.
          Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 9 of 58
                                                                                       Page 9 of 9


E. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence of 360 months’ imprisonment, as such a sentence would be sufficient but not greater
than necessary to serve the legitimate purposes of sentencing.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                                By: _/s/____________________________
                                                   Sam Adelsberg / Mathew S. Andrews /
                                                   Andrew Dember
                                                   Assistant United States Attorneys
                                                   (212) 637-2494 / 6526 / 2563

cc:    Mark DeMarco, Esq. (via ECF)
       Jason Ser, Esq. (via ECF)
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 10 of 58




               EXHIBIT A
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 11 of 58
                                                                         1


 1 UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
 2
   --------------------------------------x
 3 UNITED STATES OF AMERICA,

 4
                                      Case No. 20-cr-0097
 5       -vs-

 6 JAVIER E. ROJAS DA SILVA,

 7                               Defendant.

 8 --------------------------------------x

 9                                            United States Courthouse
                                              White Plains, New York
10                                            February 5, 2020
                                              12:46 p.m.
11

12 Before:
                HONORABLE VINCENT L. BRICCETTI
13
                                              District Judge
14

15 APPEARANCES

16 GEOFFREY S. BERMAN
        United States Attorney for the
17      Southern District of New York
   BY: MATHEW ANDREWS
18      Assistant United States Attorney

19 LAW OFFICES OF MARK S. DeMARCO
   BY: MARK S. DeMARCO
20 and
   FEDERAL DEFENDERS OF NEW YORK, INC.
21 BY: JASON I. SER
   Attorneys for the Defendant
22
   ALSO PRESENT:
23
   PETER ANDERSON, Court Interpreter (Spanish)
24

25


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 12 of 58

                                 PROCEEDINGS                              2


 1             THE DEPUTY CLERK:     United States of America against

 2 Javier Rojas Da Silva.

 3             Will counsel please note their appearance for the

 4 record?

 5             MR. ANDREWS:    Good afternoon, Your Honor.       Mathew

 6 Andrews for the government.

 7             MR. SER:    Good afternoon, Your Honor.       Jason Ser,

 8 Federal Defenders for Mr. Da Silva, who is present in custody

 9 and being assisted by the Spanish interpreter.

10             MR. DeMARCO:    Your Honor, Mark DeMarco for Mr. Da

11 Silva as well.

12             THE COURT:    Okay.   Welcome, everybody.      Have a seat.

13             Mr. Da Silva, first of all, are you able to understand

14 the interpreter?

15             THE DEFENDANT:     (In English) Yes, Your Honor.

16             (Through interpreter) Yes, Your Honor.

17             THE COURT:    Do you speak English?

18             MR. SER:    He speaks some English, Your Honor, but he

19 is not a hundred percent fluent, so we prefer to do everything

20 through the interpreter to ensure he understands what's going

21 on.

22             THE COURT:    Okay.   Fair enough.     I will do it that

23 way.   All right.      Have a seat.

24             So since you are here, I am guessing that this matter

25 was wheeled out to me today in front of the magistrate judge,


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 13 of 58

                                 PROCEEDINGS                          3


 1 and that the defendant has waived Indictment and entered a pro

 2 forma -- well, entered a plea of not guilty to an Information.

 3 Is that correct, Mr. Ser?

 4             MR. SER:    Yes, Your Honor.

 5             THE COURT:    Does your client have an application?

 6             MR. SER:    Yes, Your Honor.     At this time, Mr. Da Silva

 7 requests the Court allocute him on a plea of guilty to the lone

 8 count of the Information in 20-cr-97, so that he may change his

 9 plea from not guilty to guilty.

10             THE COURT:    Okay.   Fair enough.     And this is pursuant

11 to a plea agreement dated February 4th, 2020; is that correct?

12 That's what I have, anyway.

13             MR. SER:    Yes, Your Honor.

14             THE COURT:    All right.    Okay.

15             Mr. Da Silva -- by the way, Mr. Ser, I notice that in

16 the Information his name is Javier Enrique Da Silva Rojas.          He

17 would prefer to be referred to as -- or to be identified as

18 "Mr. Da Silva;" is that correct?

19             THE DEFENDANT:     Yes, Your Honor.

20             THE COURT:    Okay.   So, Mr. Da Silva, I have been

21 informed that you wish to plead guilty to Count One of a felony

22 Information under docket number 20-cr-97; is that correct?

23             THE DEFENDANT:     Yes, Your Honor.

24             THE COURT:    Now, before I can accept your guilty plea,

25 I need to ask you certain questions, and it's very important


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 14 of 58

                                 PROCEEDINGS                             4


 1 that you answer these questions honestly and completely, and I

 2 am doing this because I need to make sure that you understand

 3 your rights and that you are pleading guilty voluntarily and of

 4 your own free will.      I also want to make sure that you are

 5 pleading guilty because you are guilty and not for some other

 6 reason, and that you fully understand the consequences of your

 7 plea.

 8             So if at any point during the proceedings today you do

 9 not understand my questions or you want to speak to your lawyer,

10 please just tell me that, and I will let you do -- I will let

11 you speak to your lawyer.         The point is, it's very important for

12 you to understand every question before you answer it.             Okay?

13 So if you don't understand it, let me know, and either I will

14 explain it or I will let you speak to your lawyers.            Is that

15 okay?

16             THE DEFENDANT:     Yes, Your Honor.

17             THE COURT:    At this time, I am going to place you

18 under oath.

19             Ms. Hilbert, would you swear the defendant?

20             THE DEPUTY CLERK:      Certainly.

21 JAVIER ENRIQUE ROJAS DA SILVA, having been duly sworn, testified

22 as follows:

23             THE DEFENDANT:     Yes, I do.

24             THE COURT:    Okay.    Mr. Da Silva, you are now under

25 oath, and what that means is that if you answer any of my


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 15 of 58

                                 PROCEEDINGS                          5


 1 questions falsely, you could later be prosecuted for perjury or

 2 for making a false statement.        Do you understand that?

 3             THE DEFENDANT:     Yes, Your Honor.

 4             THE COURT:    All right.    You can have a seat.

 5             Mr. Da Silva, what is your full name?

 6             THE DEFENDANT:     Javier Enrique Da Silva Rojas.

 7             THE COURT:    How old are you, sir?

 8             THE DEFENDANT:     I am 25 years old.

 9             THE COURT:    And how far did you go in school?

10             THE DEFENDANT:     College.

11             THE COURT:    Okay.   So you graduated high school?    And

12 you have some college?

13             THE DEFENDANT:     Yes, Your Honor.

14             THE COURT:    I am sorry, Peter.     I apologize.

15             Did you graduate from college?

16             THE DEFENDANT:     No, Your Honor.

17             THE COURT:    Where did you go to college?

18             THE DEFENDANT:     In Venezuela.

19             THE COURT:    Are you currently or have you recently

20 been under the care of a doctor or a psychiatrist for any

21 reason?

22             THE DEFENDANT:     No, Your Honor.

23             THE COURT:    Have you ever been treated or hospitalized

24 for any mental illness or mental health problem, ever?

25             THE DEFENDANT:     No, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 16 of 58

                                 PROCEEDINGS                          6


 1             THE COURT:    Have you ever been treated or hospitalized

 2 for any drug problem or alcohol abuse or addiction?

 3             THE DEFENDANT:     No, Your Honor.

 4             THE COURT:    In the last 24 hours, have you taken any

 5 drugs?

 6             THE DEFENDANT:     No, Your Honor.

 7             THE COURT:    Have you taken any medicine or pills in

 8 the last 24 hours?

 9             THE DEFENDANT:     No, Your Honor.

10             THE COURT:    And have you consumed any alcohol in the

11 last 24 hours?

12             THE DEFENDANT:     No, Your Honor.

13             THE COURT:    Is your mind clear today?

14             THE DEFENDANT:     Yes, Your Honor.

15             THE COURT:    Do you understand what is happening here

16 today?

17             THE DEFENDANT:     Yes, Your Honor.

18             THE COURT:    Have you had enough time and opportunity

19 to discuss your case with your attorneys?

20             THE DEFENDANT:     Yes, Your Honor.

21             THE COURT:    Have you discussed with them the charges

22 against you, including any possible defenses that you might

23 have?

24             THE DEFENDANT:     Yes, Your Honor.

25             THE COURT:    Have you discussed with them the


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 17 of 58

                                 PROCEEDINGS                          7


 1 consequences of entering a plea of guilty?

 2             THE DEFENDANT:     Yes, Your Honor.

 3             THE COURT:    And are you satisfied with your attorneys'

 4 representation of you?

 5             THE DEFENDANT:     Yes, Your Honor.

 6             THE COURT:    Does either counsel have any doubt as to

 7 the defendant's competence to plead guilty at this time?

 8             MR. ANDREWS:    No, Your Honor.

 9             THE COURT:    Mr. Ser?

10             MR. SER:    No, Your Honor.

11             THE COURT:    Okay.   Based on the defendant's responses

12 to my questions and my observations of his demeanor, I find that

13 he is fully competent to enter an informed guilty plea at this

14 time.

15             And again, Mr. Ser, he has already waived Indictment,

16 correct?

17             MR. ANDREWS:    That is correct, Your Honor.

18             THE COURT:    Mr. Da Silva, I am now going to explain

19 certain rights that you have under the Constitution and laws of

20 the United States.       These are rights that you will be giving up

21 if you enter a guilty plea.       So, again, please tell me if there

22 is anything you don't understand, and either I or your attorney

23 will explain the matter more fully.

24             First of all, you have the right to plead not guilty

25 to the charge contained in this Information, or persist in your


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 18 of 58

                                 PROCEEDINGS                             8


 1 previously entered plea of not guilty.         Do you understand that?

 2             THE DEFENDANT:     Yes, Your Honor.

 3             THE COURT:    And if you plead not guilty, then you have

 4 the right to a speedy and public trial by an impartial jury on

 5 the charges contained in the Indictment.          Do you understand

 6 that?

 7             THE DEFENDANT:     Yes, Your Honor.

 8             THE COURT:    At that trial, you would be presumed to be

 9 innocent, and the government would be required to prove you

10 guilty by competent evidence beyond a reasonable doubt before

11 you could be found guilty.       What that means is that you would

12 not have to prove that you were innocent.          Do you understand

13 that?

14             THE DEFENDANT:     Yes, Your Honor.

15             THE COURT:    If there were a jury trial, you could not

16 be convicted unless a jury of 12 people unanimously agree that

17 you were guilty beyond a reasonable doubt.          Do you understand

18 that?

19             THE DEFENDANT:     Yes, Your Honor.

20             THE COURT:    At that trial, and at every other stage of

21 the case, you would have the right to be represented by an

22 attorney, and if you could not afford an attorney, the Court

23 would appoint one, or in this case, two, to represent you.            Do

24 you understand that?

25             THE DEFENDANT:     Yes, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 19 of 58

                                 PROCEEDINGS                          9


 1             THE COURT:    During a trial, the witnesses for the

 2 government would have to come to court and testify in your

 3 presence, and your lawyer could confront and cross-examine those

 4 witnesses and object to evidence offered by the government.            Do

 5 you understand that?

 6             THE DEFENDANT:     Yes, Your Honor.

 7             THE COURT:    At a trial, your lawyer could also offer

 8 evidence on your behalf, and you would have the right to use

 9 subpoenas to compel witnesses to testify and to obtain evidence

10 to be offered in your defense.        Do you understand that?

11             THE DEFENDANT:     Yes, Your Honor.

12             THE COURT:    At a trial, you would have the right to

13 testify if you chose to do so, but you would also have the right

14 not to testify; and if you chose not to testify, that could not

15 be used against you in any way.        No inference or suggestion of

16 guilt could be drawn from the fact that you did not testify.           Do

17 you understand that?

18             THE DEFENDANT:     Yes, Your Honor.

19             THE COURT:    If you were convicted at a trial, you

20 would have the right to appeal that verdict to a higher court.

21 Do you understand that?

22             THE DEFENDANT:     Yes, Your Honor.

23             THE COURT:    And you also understand that even now you

24 have the right to change your mind.         In other words, you could

25 persist in your previously-entered not guilty plea, and you can


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 20 of 58

                                 PROCEEDINGS                           10


 1 go to trial.     Do you understand that?

 2             THE DEFENDANT:     Yes, Your Honor.

 3             THE COURT:    But if you do plead guilty, and if I

 4 accept your plea, you will be giving up your right to a trial

 5 and all the other rights that go with it that I have just

 6 described other than the right to an attorney.           If you plead

 7 guilty, there will be no trial, and I will enter a judgment of

 8 guilty and sentence you on the basis of your guilty plea after I

 9 consider a presentence report prepared by the probation

10 department and any -- and also consider any submissions that I

11 get from you, your lawyer and the government.

12             Do you understand all of that?

13             THE DEFENDANT:     Yes, Your Honor.

14             THE COURT:    Finally, if you do plead guilty, you will

15 also be giving up your right not to incriminate yourself, and I

16 will ask you questions about what you did in order to satisfy

17 myself that you are, in fact, guilty as charged.           Do you

18 understand that?

19             THE DEFENDANT:     Yes, Your Honor.

20             THE COURT:    Okay.   Have you received a copy of the

21 Information?     Again, it's 20-cr-97.

22             THE DEFENDANT:     Yes, Your Honor.

23             THE COURT:    Have you read the Information?

24             THE DEFENDANT:     Yes, Your Honor.

25             THE COURT:    Did you do that with the assistance of the


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 21 of 58

                                 PROCEEDINGS                           11


 1 interpreter?

 2             THE DEFENDANT:     Yes, Your Honor.

 3             THE COURT:    And have you discussed the information

 4 with your attorneys with the assistance of the interpreter?

 5             THE DEFENDANT:     Yes, Your Honor.

 6             THE COURT:    Do you understand that you were charged in

 7 Count One of the Information?        It's the only count.      There is

 8 only one count.     You are charged with kidnapping, and

 9 specifically, you are charged with unlawfully confining and

10 abducting and carrying away, et cetera, another person; and that

11 that person was willfully transported in interstate commerce,

12 and then, specifically that you kidnapped a woman by the name of

13 Valerie Reyes in New Rochelle, New York.          This was on or about

14 January 28, 2019; that you bound her feet and hands; that you

15 placed packing tape over her mouth; put her in a suitcase and

16 transported her from New Rochelle to Greenwich, Connecticut

17 where you disposed of her body.

18             Do you understand that that's what you're charged

19 with?

20             THE DEFENDANT:     Yes, Your Honor.

21             THE COURT:    Mr. Andrews, could you tell me the

22 essential elements of the offense charged in Count One?

23             MR. ANDREWS:    In order to prove the defendant guilty

24 to Count One, kidnapping in violation of 18 United States Code

25 1201(a)(1), the government would have to prove each of the


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 22 of 58

                                 PROCEEDINGS                          12


 1 following elements beyond a reasonable doubt:           First, the victim

 2 was seized, confined, inveigled, decoyed, kidnapped, abducted or

 3 carried away.

 4             Second, the victim was held for ransom, reward, or

 5 otherwise.

 6             Third, that the victim was transported in interstate

 7 or foreign commerce, traveled in interstate or foreign commerce

 8 or mail or any means of -- means, facility or instrumentality of

 9 interstate or foreign commerce, was used in committing or in

10 furtherance of the offense.

11             And fourth, that the defendant acted knowingly,

12 willingly, and unlawfully.

13             In addition, the government would also be required to

14 demonstrate by a preponderance of the evidence that venue is

15 proper in the Southern District of New York.

16             THE COURT:    Okay.   Thank you, Mr. Andrews.

17             Mr. Da Silva, do you understand that if you did not

18 plead guilty to Count One, the government would have to prove

19 each and every element of that charge beyond a reasonable doubt

20 at trial?

21             THE DEFENDANT:     Yes, Your Honor.

22             THE COURT:    By the way, Mr. Andrews, I think you said

23 "willingly."     Did you mean to say willfully for the fourth

24 element?    Knowingly, willfully and unlawfully?

25             MR. ANDREWS:    That is correct, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 23 of 58

                                 PROCEEDINGS                            13


 1             THE COURT:    All right.    So the fourth element is that

 2 the defendant acted knowingly, willfully and unlawfully; is that

 3 correct?

 4             MR. ANDREWS:    That's correct, Your Honor.

 5             THE COURT:    Again, Mr. Da Silva, do you understand

 6 that if you did not plead guilty to Count One, the government

 7 would have to prove each and every element of that charge beyond

 8 a reasonable doubt at trail, including the element that I just

 9 mentioned, that you acted knowingly, willfully and unlawfully?

10             THE DEFENDANT:     Yes, Your Honor.

11             THE COURT:    All right.    I am now going to tell you

12 about the possible maximum penalty for that offense as follows:

13 The maximum term of imprisonment here is life in prison.            There

14 is a maximum term of supervised release of five years.             There is

15 a maximum fine -- again, these are all possible maximums -- of

16 the greatest of $250,000 or twice the gross pecuniary gain

17 derived from the offense or twice the gross pecuniary loss to

18 persons other than you resulting from the offense; and finally,

19 there is a $100 mandatory special assessment that applies in

20 every case.

21             Do you understand that these are the maximum possible

22 penalties for this offense?

23             THE DEFENDANT:     Yes, Your Honor.

24             THE COURT:    And there is no mandatory minimum in this

25 case; is that right, Mr. Andrews?


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 24 of 58

                                 PROCEEDINGS                          14


 1             MR. ANDREWS:    That's correct, Your Honor.

 2             THE COURT:    All right.    And also, Mr. Da Silva, under

 3 the law, I can also -- I can order you to pay restitution to any

 4 person or entity injured as a direct result of your criminal

 5 conduct.    Do you understand that?

 6             THE DEFENDANT:     Yes, Your Honor.

 7             THE COURT:    And, Mr. Andrews, is the government going

 8 to be seeking restitution in this case?          And if so, for what?   I

 9 don't see it specifically mentioned in the plea agreement, but

10 there is no question that restitution is a possible punishment.

11             MR. ANDREWS:    It's not in the plea agreement, you are

12 correct, Your Honor.       However, it is set forth within -- we

13 believe that the evidence will show at the time of sentencing

14 that the defendant did take a substantial quantity of money from

15 the victim.     So restitution would be appropriate within the

16 Court's authority.

17             THE COURT:    Could you put an approximate number on

18 that?

19             MR. ANDREWS:    Within the range of 5 to $10,000, Your

20 Honor.

21             THE COURT:    Okay.   Is that your understanding as well,

22 Mr. Ser, that there is a potential restitution judgment here up

23 to $10,000?

24             MR. SER:    Yes, Your Honor.

25             THE COURT:    All right.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 25 of 58

                                  PROCEEDINGS                             15


 1             Okay.    So, again, Mr. Da Silva, do you understand that

 2 I could order you to pay restitution in this case?

 3             THE DEFENDANT:     Yes, Your Honor.

 4             THE COURT:     And I mentioned supervised release a

 5 minute ago, and that means that if I subject you to prison to be

 6 followed by a term of supervised release, you will be subject to

 7 supervision by the probation department after your release from

 8 prison; and if you violate any of the conditions of supervised

 9 release that would apply, the term of supervised release could

10 be revoked, and you could be returned to prison without a jury

11 trial to serve additional time even beyond your original

12 sentence.    If that happened, you would not be given credit for

13 the time served in prison on your original sentence or for any

14 time spent on supervised release.            Do you understand that?

15             THE DEFENDANT:     Yes, Your Honor.

16             THE COURT:     You should also understand that parole has

17 been abolished in the federal system, so if you are sentenced to

18 prison, you will not be released early on parole.           Do you

19 understand that?

20             THE DEFENDANT:     Yes, Your Honor.

21             THE COURT:     Now, Mr. Da Silva, are you a United States

22 citizen?

23             THE DEFENDANT:     No, Your Honor.

24             THE COURT:     What is your immigration status if you

25 know?    Do you have a green card?       Are you here without


                       DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 26 of 58

                                 PROCEEDINGS                          16


 1 documents?    If you know.

 2             Do you know, Mr. Ser?

 3             MR. SER:    Yes, Your Honor.     He overstayed a visa.

 4             THE COURT:    So he was here on a visa, and then he

 5 overstayed it?

 6             MR. SER:    Correct.

 7             THE COURT:    Is that correct, Mr. Da Silva?

 8             THE DEFENDANT:     Yes, Your Honor.

 9             THE COURT:    Do you understand that in all likelihood

10 you will be deported from the United States after you complete

11 service of your sentence?

12             THE DEFENDANT:     Yes, Your Honor.

13             THE COURT:    And do you also understand that if, for

14 some reason, you are not deported from the United States after

15 serving your sentence, or if after you serve your sentence, you

16 are held in the U.S. pending deportation, you will still be

17 subject to supervised release?

18             THE DEFENDANT:     Yes, Your Honor.

19             THE COURT:    Do you understand that if you are

20 deported, returning to the United States during your period of

21 supervised release without permission from the Secretary of the

22 U.S.   Department of Homeland Security, would not only be a

23 separate crime, but it would also be a violation of your

24 conditions of supervised release, and you could be sent back to

25 prison without a trial?       Do you understand that?


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 27 of 58

                                  PROCEEDINGS                         17


 1             THE DEFENDANT:     Yes, Your Honor.

 2             THE COURT:    And do you understand that the same would

 3 be true of any crime committed while in custody pending

 4 deportation?

 5             THE DEFENDANT:     Yes, Your Honor.

 6             THE COURT:    Do you further understand that if I accept

 7 your guilty plea and adjudge you guilty, that adjudication may

 8 deprive you of valuable civil rights such as the right to vote,

 9 the right to hold public office, the right to serve on a jury,

10 the right to possess any kind of firearm, and the right to hold

11 certain professional licenses?

12             THE DEFENDANT:     Yes, Your Honor.

13             THE COURT:    Mr. Ser, have you advised the defendant

14 about the possible immigration consequences of entering a plea

15 of guilty to the charge of Count One of the Information?

16             MR. SER:    I have.

17             THE COURT:    And have you told him that deportation is

18 likely after completion of service of his sentence?

19             MR. SER:    Yes.

20             THE COURT:    All right.    Mr. Da Silva, has your lawyer

21 advised you as to the possible immigration consequences of your

22 plea?

23             THE DEFENDANT:     Yes, Your Honor.

24             THE COURT:    And do you understand that there could be

25 adverse immigration consequences, including deportation or


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 28 of 58

                                 PROCEEDINGS                          18


 1 denial of citizenship or denial of admission to the United

 2 States in the future as a result of your guilty plea?

 3             THE DEFENDANT:     Yes, Your Honor.

 4             THE COURT:    Do you understand that if there are

 5 adverse immigration consequences as a result of your guilty

 6 plea, you will not be able to withdraw your plea?           In other

 7 words, you won't be able to take it back, and you also won't be

 8 able to appeal or otherwise challenge your conviction on the

 9 basis of those immigration consequences?

10             THE DEFENDANT:     Yes, Your Honor.

11             THE COURT:    Just one second.

12             Now, have you talked to your lawyer about how the

13 federal sentencing guidelines apply to your case?

14             THE DEFENDANT:     Yes, Your Honor.

15             THE COURT:    And I need to tell you that in determining

16 the sentence to impose, I am required to consider the

17 guidelines, which are a set of rules and recommendations for

18 determining an appropriate sentence.         I have to calculate the

19 applicable guideline range.       I have to consider that range, and

20 I have to determine whether there should be an upward or

21 downward departure from that range.

22             In addition, I am required to consider the sentencing

23 factors set forth in Section 3553(a) of Title 18 of the United

24 States Code and to impose a sentence that I believe best

25 satisfies the purposes of the criminal law, even if that


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 29 of 58

                                 PROCEEDINGS                          19


 1 sentence is higher or lower than what the guidelines recommend.

 2 Do you understand all of that?

 3             THE DEFENDANT:     Yes, Your Honor.

 4             THE COURT:    And do you also understand that I will not

 5 be able to determine how the guidelines apply to your case until

 6 after the presentence report has been prepared by the probation

 7 office, and both you and the government have had a chance to

 8 review, comment on, and object to anything in the report?

 9             THE DEFENDANT:     Yes, Your Honor.

10             THE COURT:    Do you also understand that if your

11 attorney or anyone else has attempted to predict what your

12 sentence will be, that prediction could be wrong?

13             THE DEFENDANT:     Yes, Your Honor.

14             THE COURT:    And I am telling you this because you need

15 to understand that no one, not even your attorney or the

16 government's attorney, can be sure now what your sentence will

17 be.   It's my job to decide what your sentence will be, and I am

18 not going to do that now.       Instead, I am going to wait until

19 after the presentence report is completed and after I have ruled

20 on any challenges to the report, calculated the range,

21 determined whether there are grounds to depart and considered

22 the Section 3553(a) factors.

23             So at this point, nobody can predict what the sentence

24 will be in your case.      Do you understand that?

25             THE DEFENDANT:     Yes, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 30 of 58

                                 PROCEEDINGS                          20


 1             THE COURT:    Do you also understand that even if your

 2 sentence is different from what your attorney or anyone else

 3 told you it might be, or if it's different from what you

 4 expected it to be or from what's contained in your plea

 5 agreement, once you have pleaded guilty, you will not be allowed

 6 to withdraw your plea?

 7             THE DEFENDANT:     Yes, Your Honor.

 8             THE COURT:    Has anyone threatened you or coerced you

 9 in any way or tried to force you to plead guilty?

10             THE DEFENDANT:     No, Your Honor.

11             THE COURT:    And has anyone other than the prosecutor

12 promised you anything or offered you anything in order to get

13 you to plead guilty?

14             THE DEFENDANT:     No, Your Honor.

15             THE COURT:    I have been given a letter dated

16 February 4th, 2020, from the government's attorney to your

17 attorney, which is a plea agreement between you and the

18 government, and in a moment I will have it marked as Court

19 Exhibit 1, but first I am going to have my clerk verify that

20 your signature appears on page 7 of the agreement.

21             THE DEPUTY CLERK:     Mr. Da Silva, is that your original

22 signature signed today, February 5th, 2020?

23             THE DEFENDANT:     Yes.

24             THE COURT:    Mr. Da Silva, did you read this agreement

25 before you signed it with the assistance of the interpreter?


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 31 of 58

                                 PROCEEDINGS                          21


 1             THE DEFENDANT:     Yes, Your Honor.

 2             THE COURT:    Did you discuss it with your attorneys

 3 before you signed it?

 4             THE DEFENDANT:     Yes, Your Honor.

 5             THE COURT:    Did you discuss every aspect of it?

 6             THE DEFENDANT:     Yes, Your Honor.

 7             THE COURT:    And did you understand the agreement at

 8 the time you signed it?

 9             THE DEFENDANT:     Yes, Your Honor.

10             THE COURT:    Is this plea agreement the entire

11 agreement between you and the government?

12             THE DEFENDANT:     Yes, Your Honor.

13             THE COURT:    Is there any other agreement, promise or

14 understanding between you and the government that's been left

15 out of the agreement?

16             THE DEFENDANT:     No, Your Honor.

17             THE COURT:    Did anyone threaten you or coerce you or

18 force you to enter into the plea agreement?

19             THE DEFENDANT:     No, Your Honor.

20             THE COURT:    And other than what's contained in the

21 plea agreement, has anyone promised you anything or offered you

22 any inducement to plead guilty or to enter into the plea

23 agreement?

24             THE DEFENDANT:     No, Your Honor.

25             THE COURT:    Has anyone made you a promise as to what


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 32 of 58

                                 PROCEEDINGS                          22


 1 your sentence will actually be?

 2             THE DEFENDANT:     No, Your Honor.

 3             (Court Exhibit 1 in Evidence)

 4             THE COURT:    Now, it appears that both and you the

 5 government have stipulated to, which simply means agreed to, the

 6 appropriate calculation of your sentencing range under the

 7 guidelines; is that correct?

 8             THE DEFENDANT:     Yes, Your Honor.

 9             THE COURT:    And according to the stipulation, the

10 agreed-upon sentencing range is 360 months to life imprisonment.

11 In other words, 30 years to life is the agreed-upon sentencing

12 range.

13             Do you understand that the guidelines stipulation in

14 the plea agreement is binding on you, and it's binding on the

15 government, but it's not binding on me?

16             THE DEFENDANT:     Yes, Your Honor.

17             THE COURT:    Do you understand that regardless of what

18 you and the government have agreed to, I am going to make my own

19 determination of your guideline range?

20             THE DEFENDANT:     Yes, Your Honor.

21             THE COURT:    Do you understand that under certain

22 circumstances, both you and the government have the right to

23 appeal any sentence that I might impose subject to the terms of

24 the plea agreement?

25             THE DEFENDANT:     Yes, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 33 of 58

                                 PROCEEDINGS                           23


 1             THE COURT:    And there appears to be on page 4 of the

 2 agreement what lawyers call an appeal waiver provision.            Do you

 3 understand that under the plea agreement you are giving up your

 4 right to appeal or otherwise challenge your sentence so long as

 5 I sentence you to life imprisonment, which is the top of the

 6 range, or less?

 7             THE DEFENDANT:     Yes, Your Honor.

 8             THE COURT:    And there is no forfeiture provision in

 9 this case, correct?

10             MR. ANDREWS:    That's correct, Your Honor.

11             THE COURT:    All right.     Mr. Da Silva, have you clearly

12 understood everything that has happened here so far today?

13             THE DEFENDANT:     Yes, Your Honor.

14             THE COURT:    Now that you have been advised of the

15 charge against you, the possible penalties that you face, and

16 the rights you are giving up, is it still your intention to

17 plead guilty to Count One of the Information?

18             THE DEFENDANT:     Yes, Your Honor.

19             THE COURT:    With respect to Count One of the

20 Information, how do you now plead, guilty or not guilty?

21             THE DEFENDANT:     Guilty.

22             THE COURT:    Are you, in fact, guilty of that charge?

23             THE DEFENDANT:     Yes, Your Honor.

24             THE COURT:    And are you pleading guilty voluntarily

25 and of your own free will?


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 34 of 58

                                 PROCEEDINGS                          24


 1             THE DEFENDANT:     Yes, Your Honor.

 2             THE COURT:    Okay.    Mr. Andrews, would you please

 3 summarize what the government would expect to prove if this case

 4 went to trial?

 5             MR. ANDREWS:    The government's proof at trial would

 6 consist of the following:         First, witness testimony that the

 7 defendant and the victim dated from in or about January 2018 to

 8 April 2018, after which the victim ended the relationship.

 9             Second, witness testimony and bank records showing

10 that the defendant used the victim's debit card without

11 authorization in or about September 2018, approximately five

12 months prior to the kidnapping.

13             Third, surveillance footage showing that on or about

14 January 28th, the defendant left his apartment and rented a

15 vehicle.

16             THE COURT:    That's 2019?

17             MR. ANDREWS:    2019, Your Honor.

18             THE COURT:    Go ahead.

19             MR. ANDREWS:    Fourth, Google location data and cell

20 site data showing that the defendant then drove to New Rochelle

21 and turned his phone on airplane mode approximately 200 feet

22 from the victim's home.

23             Fifth, bank records showing that several hours later,

24 someone accessed the victim's Chase Bank application on her

25 phone using the victim's thumbprint and checked her account


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 35 of 58

                                 PROCEEDINGS                          25


 1 balance.

 2             Sixth, bank records and surveillance footage showing

 3 that approximately 30 minutes later, an individual dressed

 4 entirely in black, who would be proven at trial was the

 5 defendant, withdrew a thousand dollars from the victim's bank

 6 account from a nearby ATM.

 7             Seventh, cell site data showing that the defendant

 8 then traveled to Greenwich, Connecticut and back to New York.

 9             Eighth, bank records and surveillance footage showing

10 that over the next several days an individual, who would be

11 proven at trial was the defendant, withdrew approximately $5,350

12 from the victim's bank account using the victim's debit card.

13             Ninth, witness testimony that the victim's body was

14 found in a suitcase dumped next to the road in Greenwich,

15 Connecticut several days later on or about February 5th, 2019.

16 The victim's mouth was covered with several layers of packing

17 tape, and her feet and hands were bound with packing tape and

18 twine.    The victim additionally had a number of injuries,

19 including a large bruise on her forehead, as well as various

20 abrasions on her face and hemorrhages to her scalp.

21             Tenth, testimony from the Connecticut Medical

22 Examiner's office that the victim died of homicidal

23 asphyxiation.

24             Eleventh, records showing that the same day that the

25 victim's body was found, the defendant re-rented the same


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 36 of 58

                                 PROCEEDINGS                          26


 1 vehicle that he had used to drive to the victim's home and drove

 2 it to the vicinity of a car wash.

 3             Twelve, statements from the defendant during his post

 4 arrest interview that he traveled to the victim's apartment on

 5 the night in question, bound her while she was still alive, and

 6 withdrew money from her bank account during the next several

 7 days.

 8             Thirteen, DNA evidence showing that the defendant's

 9 DNA was under the fingernails of the victim when she was found.

10             Fourteen, witness testimony and photos recovered from

11 the defendant's phone showing the defendant had several injuries

12 the day after the kidnapping, including a laceration below his

13 left eye.

14             Fifteen, text messages from the defendant's phone

15 showing that during the days after the kidnapping, the defendant

16 stole -- sold an iPad that he had stolen from the victim's house

17 on the night of the kidnapping, and a photo of the defendant

18 posing with a computer television that he received in return for

19 the stolen iPad.

20             THE COURT:    Okay.   Thank you, Mr. Andrews.

21             Mr. Da Silva, did you hear what the prosecutor just

22 said?

23             THE DEFENDANT:     Yes, Your Honor.

24             THE COURT:    Is it substantially accurate?

25             THE DEFENDANT:     Yes, Your Honor.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 37 of 58

                                 PROCEEDINGS                          27


 1             THE COURT:    Okay.   I need you now to tell me in your

 2 own words what you did to make you believe that you are guilty

 3 of this offense.

 4             And is the defendant planning to read a statement, Mr.

 5 Ser?

 6             MR. SER:    Yes, Your Honor.

 7             THE COURT:    Is this a statement you prepared working

 8 with him?

 9             MR. SER:    Yes, Your Honor.

10             THE COURT:    I just want to make sure it's his

11 statement ultimately.

12             MR. SER:    It is, Your Honor.

13             THE COURT:    Mr. Da Silva, are you going to read from a

14 statement in response to my question about telling me what you

15 believe you did that makes you guilty of this offense?

16             THE DEFENDANT:     Yes, Your Honor.

17             THE COURT:    Did you prepare that statement with the

18 assistance of your lawyers?

19             THE DEFENDANT:     Yes, Your Honor.

20             THE COURT:    Okay.   Go ahead.

21             THE DEFENDANT:     From on or about January 28, 2019, to

22 on or about January 29, 2019, in New Rochelle, New York -- in

23 New Rochelle, New York, after a violent struggle in her

24 apartment while Valerie Reyes was still alive, I bound her feet

25 and hands, placed tape over her mouth, put her in a suitcase,


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 38 of 58

                                 PROCEEDINGS                          28


 1 and transported her to Greenwich, Connecticut where I disposed

 2 of her body.     My above actions, which I knew to be illegal,

 3 resulted in the death of Ms. Reyes.

 4             THE COURT:    Okay.   I have a couple of questions,

 5 Mr. Da Silva.

 6             First of all, just tell me again where -- where was

 7 Ms. Reyes' apartment in which you had this violent struggle?

 8 What town or city?

 9             THE DEFENDANT:     In New Rochelle.

10             THE COURT:    Here in Westchester County?

11             THE DEFENDANT:     Yes, Your Honor.

12             THE COURT:    And after you put Ms. Reyes in the

13 suitcase, you took her to Connecticut.         Where in Connecticut?

14             THE DEFENDANT:     Greenwich, Connecticut.

15             THE COURT:    Mr. Ser, could you just help me out maybe

16 with the second element as described by Mr. Andrews earlier?

17 Namely -- this is a paraphrase, of course -- that the victim was

18 held -- held for ransom and reward and otherwise.           Or otherwise.

19 What are the facts that meet that element?

20             MR. SER:    Your Honor, as he allocuted and explained,

21 he taped her hands together and ankles and covered her mouth in

22 order to be able to avoid arrest and prosecution by preventing

23 her from alerting authorities to the events that occurred in the

24 apartment.

25             THE COURT:    And that's being held for ransom or reward


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 39 of 58

                                 PROCEEDINGS                          29


 1 or otherwise?

 2             MR. SER:    Or otherwise.

 3             THE COURT:    Okay.    So what you are saying is that by

 4 binding and gagging Ms. Reyes and putting her in the suitcase,

 5 he not only carried her away, but he held her for otherwise,

 6 meaning for some other benefit, namely not being arrested or

 7 having his crimes detected?

 8             MR. SER:    Correct, Your Honor.

 9             THE COURT:    Do you agree that's sufficient to meet

10 that element of the -- I don't have the problem with the other

11 elements -- is that sufficient to meet that element of the

12 statute?

13             MR. ANDREWS:    Yes, Your Honor.     Our understanding

14 under the Second Circuit case law is it doesn't have to be a

15 monetary benefit for it to reach the otherwise requirement.

16 That standard is actually deliberately quite, quite low in the

17 context of the kidnapping statute, and this would be sufficient.

18             THE COURT:    Right.   I mean, obviously, I am asking --

19 well, I am asking the question because I want to make sure that

20 we are covering all the elements, but also, this is not,

21 strictly speaking, a homicide charge.         This is a kidnapping

22 charge.    If it was a homicide charge, we probably wouldn't have

23 this conversation, but it's a kidnapping charge.

24             But you agree that the statements that Mr. Da Silva

25 made are sufficient to meet the element about being held for


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 40 of 58

                                   PROCEEDINGS                        30


 1 ransom or reward or otherwise?

 2             MR. ANDREWS:    Yes, Your Honor.

 3             THE COURT:    And you agree with that as well, Mr. Ser?

 4             MR. SER:    I do.

 5             THE COURT:    Mr. Da Silva, did you know that at the

 6 time you were doing these things that you told me about, that

 7 what you were doing was wrong and against the law?

 8             THE DEFENDANT:      Yes, Your Honor.

 9             THE COURT:    Did anyone threaten you or coerce you or

10 force you to do these things?

11             THE DEFENDANT:      No, Your Honor.

12             THE COURT:    Mr. Andrews, do you believe there is a

13 sufficient factual predicate for the guilty plea as to all of

14 the elements?

15             MR. ANDREWS:    Yes, Your Honor.

16             THE COURT:    Do you agree with that, Mr. Ser?

17             MR. SER:    Yes, Your Honor.

18             THE COURT:    Are there any additional questions that

19 either of you would like me to ask the defendant?

20             Mr. Andrews?

21             MR. ANDREWS:    Your Honor, just out of an abundance of

22 caution, if you wouldn't mind allocuting the defendant on one

23 specific provision within the plea agreement, which is located

24 on page 5?

25             THE COURT:    Yes.    I'm happy to do that.     Tell me what


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 41 of 58

                                 PROCEEDINGS                             31


 1 that is.

 2             MR. ANDREWS:    So that provision in the plea agreement,

 3 which the plea agreement asserts that it is very likely that the

 4 guilty plea and conviction will make deportation from the United

 5 States presumptively mandatory.         I believe the Court has

 6 informed that there could be deportation, but the government is

 7 asserting that it's very likely.

 8             THE COURT:    Just tell me where.       I am looking at

 9 page 5.

10             MR. ANDREWS:    It's page 5, the --

11             THE COURT:    The really long paragraph in the middle

12 that has about 500 words in it?         That one?

13             MR. ANDREWS:    Yes.

14             THE COURT:    All right.    Let me see if I can find that

15 one.   Hold on one second.

16             I think I asked him or I said to him before, are you

17 aware that it's likely that you will be removed?           The only --

18 and he said yes.     And you are asking me to ask him whether he

19 understands that it's very likely that he will be removed?

20             MR. ANDREWS:    It's out -- it's out of an abundance of

21 caution, Your Honor, just because the terminology -- at one

22 point Your Honor said that he could be deported; just so that

23 the defendant is aware of what the government's position is.

24             THE COURT:    No problem.

25             Mr. Da Silva, do you understand that your guilty plea


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 42 of 58

                                 PROCEEDINGS                          32


 1 in this case, assuming I accept the guilty plea, makes it very

 2 likely that you will be removed from the United States, indeed,

 3 that your removal is presumptively mandatory?

 4             THE DEFENDANT:     Yes, Your Honor.

 5             THE COURT:    Thank you.    And also that, at a minimum,

 6 you are at risk of being removed or suffering other adverse

 7 immigration consequences?       Do you understand all of that?

 8             THE DEFENDANT:     Yes, Your Honor.

 9             THE COURT:    There is actually something else I wanted

10 to allocute him about that's in the plea agreement if you just

11 give me a second.

12             On page 3 of the plea agreement, it says, and I quote,

13 "The parties agree that, one, the defendant will not seek a

14 sentence or otherwise suggest in any way that the probation

15 office or the Court consider a sentence of less than 360 months'

16 imprisonment; and two, unless this office," meaning the U.S.

17 Attorney's office, "learns of new information regarding the

18 defendant's conduct, including conduct after the execution of

19 the plea agreement, this office will not seek a sentence or

20 suggest in any way that the probation office or the Court

21 consider a sentence of more than 360 months' imprisonment."

22             And then it has the following sentence:         "The parties

23 understand that this agreement reflects the special facts of

24 this case and is not intended as precedent for other cases."

25             So, first of all, Mr. Ser, did you go over this


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 43 of 58

                                 PROCEEDINGS                            33


 1 paragraph line by line and word for word with your client?

 2             MR. SER:    Yes, Your Honor, with the assistance of the

 3 interpreter.

 4             THE COURT:    All right.    Mr. Da Silva, is that correct,

 5 that you reviewed this particular language that I've just quoted

 6 with your attorney and with the assistance of the interpreter?

 7             THE DEFENDANT:     Yes, Your Honor.

 8             THE COURT:    And do you understand that what that means

 9 is that you are agreeing -- and, again, this is an agreement

10 between you and the government.        It's not -- I don't -- I am not

11 a party to this agreement, but you and the government have

12 agreed -- this is the relevant part here -- you and the

13 government have agreed that you will not even ask for a sentence

14 of less than 30 years in prison?

15             THE DEFENDANT:     Yes, Your Honor.

16             THE COURT:    While we are on the subject of the

17 guidelines, on page 2 of the plea agreement, it says that the

18 applicable guideline is Section 2A1.1, and the base offense

19 level is 43 because death resulted from the offense charged in

20 Count One.

21             Again, this is the same question.           Did you discuss

22 this provision in the plea agreement line by line and word for

23 word with your client?

24             MR. SER:    Yes, Your Honor, with the assistance of the

25 interpreter.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 44 of 58

                                 PROCEEDINGS                          34


 1             THE COURT:    And, Mr. Da Silva, did you discuss that

 2 provision with your attorney?

 3             THE DEFENDANT:     Yes, Your Honor.

 4             THE COURT:    And the next paragraph, paragraph 4 on

 5 page 2 says that, "The parties agree that the defendant

 6 willfully obstructed or impeded or attempted to obstruct and

 7 impede the administration of justice during the course of the

 8 investigation, and that that obstructive conduct related to the

 9 defendant's offensive conviction and any relevant conduct, and

10 therefore, the offense level is increased by two levels."

11             What was his conduct after the offense was committed

12 that constitutes obstruction of justice?          Just tell me what that

13 is, Mr. Andrews.

14             MR. ANDREWS:    That was when the defendant re-rented

15 the vehicle that he had originally driven to the victim's house,

16 Your Honor.     We believe that the evidence shows that he took it

17 to a car wash and subsequently cleaned the vehicle in order to

18 prevent law enforcement from finding anything inside it that

19 would connect him to the kidnapping.

20             THE COURT:    Just curious, how does one re-rent the

21 exact same car that you rented before?

22             MR. ANDREWS:    There is a specific vehicle service that

23 he was using, and you can choose your vehicle.           He had

24 apparently rented that vehicle several times in the past, and he

25 simply just chose it again.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 45 of 58

                                   PROCEEDINGS                            35


 1             THE COURT:    Do you agree with that, Mr. Ser, that

 2 that's the basis for the obstruction of justice enhancement

 3 here?

 4             MR. SER:    Yes, Your Honor.

 5             THE COURT:    Okay.    Any additional questions you would

 6 like me to ask the defendant, Mr. Andrews?

 7             MR. ANDREWS:    No, Your Honor.

 8             THE COURT:    Mr. Ser, are there any additional

 9 questions you would like me to ask the defendant?

10             MR. SER:    No, Your Honor.

11             THE COURT:    Then finally, Mr. Ser -- well, I can't

12 remember now whether I asked this question.             I apologize.   If I

13 did, I am asking it again.

14             Mr. Andrews, do you believe there is a sufficient

15 factual predicate for the guilty plea?

16             MR. ANDREWS:    Yes, Your Honor.

17             THE COURT:    And you agree with that, Mr. Ser?

18             MR. SER:    I do.

19             THE COURT:    And, finally, Mr. Ser, do you know of any

20 valid defense that would prevail at trial or any reason why your

21 client should not be permitted to plead guilty?

22             MR. SER:    No, Your Honor.

23             THE COURT:    Okay.    Based on the defendant's responses

24 to my questions and my observations of his demeanor, I find that

25 he understands his rights and is waiving them knowingly and


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 46 of 58

                                 PROCEEDINGS                           36


 1 voluntarily with an understanding of the consequences of his

 2 guilty plea, including the potential sentences that may be

 3 imposed.

 4             I further find that the guilty plea is voluntary and

 5 did not result from force, threats or promises other than

 6 promises in the plea agreement; that the defendant has admitted

 7 he is guilty as charged in Count One of the Information, and

 8 that the plea is supported by an independent factual basis for

 9 each and every element of the crime charged.

10             Accordingly, I accept the guilty plea and adjudge the

11 defendant guilty of the charge in Count One.            I will direct the

12 probation department conduct a presentence investigation and

13 prepare a presentence report.

14             Mr. Da Silva, you are going to be interviewed by a

15 probation officer as part of that presentence investigation

16 process.    When that happens, your lawyer or lawyers will be with

17 you.   Just make sure that if you do speak to the probation

18 officer, that anything you say is truthful and accurate because

19 whatever you say is going to be reported to me, and if the

20 probation officer believes you are being truthful, that will be

21 reported to me.     It will also be reported to me if the probation

22 officer feels that you are being untruthful.            So I am directing

23 you to be truthful and accurate.        Will you do that?

24             THE DEFENDANT:     Yes, Your Honor.

25             THE COURT:    I also want you to know that the


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 47 of 58

                                 PROCEEDINGS                              37


 1 presentence report that the probation officer will prepare is

 2 important to me in deciding what sentence to impose.               Since it's

 3 important to me, it's important to you, and specifically it's

 4 important that you read the report carefully and discuss it with

 5 your attorney before your sentencing date.          If there are any

 6 mistakes in the report, tell your lawyer about them so that he

 7 or they can bring them to my attention before I impose sentence.

 8 Will you do that?

 9             THE DEFENDANT:     Yes, Your Honor.

10             THE COURT:    Also, both you and your attorney will have

11 the right to speak on your behalf before I impose sentence, and

12 I think I was given a date here if I can find it.

13             How about May 21st, 2020, at 11:00 a.m.?

14             MR. ANDREWS:    Works for the government.

15             MR. SER:    That's fine, Your Honor.

16             THE COURT:    Okay.   Sentencing is scheduled for May 21,

17 2020, at 11:00 a.m.      The deadline for any written submissions by

18 the defendant ordinarily is ten days.         We are going to make it

19 two weeks in this case, so any submissions due two weeks before

20 sentencing, which in this case is May 7th; and any response from

21 the government is due one week before sentencing.           So that would

22 be May 14th.     So if the sentencing date changes, that would not

23 change the -- well, it would change, obviously, the date for

24 your submissions, but your submission is due two weeks before

25 sentencing, Mr. Ser.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 48 of 58

                                  PROCEEDINGS                            38


 1             And, Mr. Andrews, yours is due one week before

 2 sentencing.

 3             Okay.    The defendant has been detained, as I

 4 understand it, during the course of this case.            That will

 5 continue.

 6             Is there anything else that we need to do today?

 7             MR. ANDREWS:     No, Your Honor.

 8             MR. SER:    No, Your Honor.

 9             THE COURT:     All right.    Thank you all.    I will see you

10 on May 21st at 11:00 a.m.

11             THE DEPUTY CLERK:      All rise.    This court will be in

12 recess.

13             (Time noted:     1:36 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25


                       DARBY GINSBERG, RPR (914) 390-4102
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 49 of 58




               EXHIBIT B
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 50 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 51 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 52 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 53 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 54 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 55 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 56 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 57 of 58
Case 7:20-cr-00097-VB Document 38 Filed 09/16/21 Page 58 of 58
